                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


NICHELLE VONDA MAY,

Plaintiff,                              Civil No. 18-6145(RMB)

             v.                                 OPINION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.




APPEARANCES:

SIRAGUSA LAW FIRM LLC
By: Lynette Siragusa, Esq.
62 Grove Street
Somerville, New Jersey 08876
          Counsel for Plaintiff Nichelle Vonda May

SOCIAL SECURITY ADMINISTRATION, OFFICE OF GENERAL COUNSEL
By: Katie M. Gaughan, Special Assistant U.S. Attorney
300 Spring Garden Street
Philadelphia, Pennsylvania 19123
          Counsel for Commissioner of Social Security
RENÉE MARIE BUMB, United States District Judge:
     This matter comes before the Court upon an appeal by

Plaintiff Nichelle Vonda May (the “Plaintiff”) of the final

determination of the Commissioner of Social Security (the

“Commissioner”) denying Plaintiff’s application for social

security disability benefits.   For the reasons set forth below,

the Court will VACATE the decision of the Administrative Law

Judge (the “ALJ”) and REMAND for proceedings consistent with

this Opinion.


I.   PROCEDURAL HISTORY

     On May 19, 2015, Plaintiff filed an application for

supplemental security income pursuant to Title XVI of the Social

Security Act (the “Act”).   In her application, Plaintiff alleges

disability, beginning November 9, 2014, based on severe major

depressive disorder with psychotic features.   Plaintiff also

allegedly suffers from posttraumatic stress disorder (“PTSD”),

anxiety, and has a history of substance abuse.    Plaintiff’s

claim was initially denied on September 10, 2015, and again

denied upon reconsideration on February 16, 2016. [Record of

Proceedings (“R.P.”) at 13].    On August 23, 2017, Plaintiff

testified at a formal hearing before Administrative Law Judge

Lisa Hibner.    At the hearing, Plaintiff was represented by her

attorney, Lynette Siragusa.



                                  2
      On October 26, 2017, the ALJ issued a decision denying

Plaintiff’s claim for benefits, based on the ALJ’s determination

that “there are a significant number of jobs in the national

economy which the claimant could perform.” [R.P. at 31]. The

Appeals Council denied Plaintiff’s request for review on

February 16, 2018, rendering the ALJ’s decision as final. [R.P.

at 2-4].   Plaintiff now appeals the Commissioner’s final

determination for this Court’s review.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp

v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3). “Substantial evidence” means “‘more than a mere

scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971)(quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.


                                 3
2000). The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). In Plummer,

186 F.3d at 428, the Third Circuit described the

Commissioner’s inquiry at each step of this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim

                                4
will be denied. Bowen v. Yuckert, 482 U.S. 137, 140
(1987).

In step two, the Commissioner must determine whether the
claimant is suffering from a severe impairment. 20
C.F.R. § 404.1520(c). If the claimant fails to show that
[his] impairments are “severe,” she is ineligible for
disability benefits.

In step three, the Commissioner compares the medical
evidence of the claimant’s impairment to a list of
impairments presumed severe enough to preclude any
gainful work. 20 C.F.R. § 404.1520(d). If a claimant
does not suffer from a listed impairment or its
equivalent, the analysis proceeds to steps four and
five.

Step four requires the ALJ to consider whether the
claimant retains the residual functional capacity to
perform her past relevant work. 20 C.F.R. § 404.1520(d).
The claimant bears the burden of demonstrating an
inability to return to her past relevant work. Adorno v.
Shalala, 40 F.3d 43, 46 (3d Cir. 1994). If the claimant
is unable to resume her former occupation, the
evaluation moves to the final step.

At this [fifth] stage, the burden of production shifts
to the Commissioner, who must demonstrate the claimant
is capable of performing other available work in order
to deny a claim of disability. 20 C.F.R. § 404.1520(f).
The ALJ must show there are other jobs existing in
significant numbers in the national economy which the
claimant can perform, consistent with her medical
impairments, age, education, past work experience, and
residual functional capacity. The ALJ must analyze the
cumulative effect of all the claimant’s impairments in
determining whether she is capable of performing work
and is not disabled. See 20 C.F.R. § 404.1523. The ALJ
will often seek the assistance of a vocational expert at
this fifth step. See Podedworny v. Harris, 745 F.2d 210,
218 (3d Cir. 1984).




                           5
III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.   Plaintiff is a 51

year-old female, but was 46 years old on the alleged disability

onset date and 49 years old at the time of her hearing before

the ALJ.   Plaintiff attended some high school, but neither

graduated nor earned a GED.   Aside from two brief stints as a

security guard and cashier in the early 2000s, Plaintiff has no

work experience, let alone past relevant experience.

     Plaintiff testified at the administrative hearing that many

of her issues date back to her youth.   Plaintiff was born to a

16 year-old single mother and was mostly raised by her

grandmother.   According to Plaintiff, her mother is emotionally,

and sometimes physically, abusive.   Plaintiff also has a son,

however, she lost custody of him and he was living with

Plaintiff’s mother at the time of the administrative hearing.


     A.    Plaintiff’s Medical History and Testimony

     As alleged in Plaintiff’s application for benefits,

Plaintiff suffers from a variety of mental impairments,

including major depressive disorder, substance abuse disorder

(allegedly in remission), anxiety, and PTSD.   Plaintiff’s

medical records and testimony also indicate a history of




                                 6
auditory hallucinations, self harm (cutting), and suicide

attempts.

     Plaintiff’s substance abuse disorder relates to past use of

crack cocaine, marijuana, and alcohol.   According to Plaintiff,

she has struggled with addiction since a neighbor introduced her

to crack cocaine as a teenager.   Despite Plaintiff’s claim that

her substance abuse disorder was in remission, Plaintiff

admitted that she had relapsed and used crack cocaine less than

a month before her administrative hearing.

     Plaintiff sought mental health treatment in November 2014,

when she was admitted to AtlantiCare Regional Medical Center for

a psychiatric intervention after a suicidal episode.   At the

time of that episode, Plaintiff had recently relapsed and used

crack cocaine after returning from an out-of-state drug

rehabilitation program. [R.P. at 384]. Since 2014, Plaintiff has

been treated for her depression and substance abuse through

AtlantiCare Behavioral Health Providence House (“Providence

House”) and Adult Intervention Services.   Generally, Plaintiff

must attend treatment at least 3 days per week, totaling 15-20

hours.

     Plaintiff’s medical records indicate that her treatment has

been plagued by drug relapses and poor attendance.   However,

Plaintiff reportedly made progress after she moved into

“collaborative supportive housing,” provided through Providence

                                  7
House.   Plaintiff made further progress after she signed an

“attendance/behavior contract” with her treatment team, in which

she agreed to regularly attend and participate in her treatment

program.

     Although Plaintiff made progress under the structure of her

new housing arrangement and the attendance contract, Plaintiff

continued to struggle with her mental illness.   In June 2017,

Plaintiff engaged in a verbal altercation with another group

member at treatment.   At various times, Plaintiff appeared

“uninterested during groups,” as evidenced by “falling asleep,

eye rolling and inappropriate laughing at group discussion.”

[R.P. at 595]. In July 2017, Plaintiff once again relapsed and

used crack cocaine.

     On August 17, 2017, Dr. Lizbeth Smith, DrNP, of the Acute

Partial Care Program, completed an evaluation of Plaintiff’s

mental impairments. [R.P. at 603].   Dr. Smith observed that

despite medication and supportive psychotherapy, Plaintiff

continued to display persistent symptoms, such as depressed

mood, feelings of guilt or worthlessness, difficulty

concentrating and thinking, distractibility, restlessness,

irritability, and involvement in activities with a high

probability of painful consequences. [R.P. at 604-605]. Dr.

Smith evaluated Plaintiff’s psychological residual functional

capacity and found that she had marked limitations in

                                 8
concentrating, persisting, or maintaining pace and adapting or

managing herself, and moderate limitations in interacting with

others and understanding, remembering, and applying information.

[R.P. at 606].     According to Dr. Smith, Plaintiff would be

unable to complete a normal workday and workweek without

interruptions from psychologically based symptoms. [R.P. at

605].


        B.   The ALJ’s Decision

        In her decision, the ALJ concluded that Plaintiff was not

disabled, as defined in the Social Security Act, from her

alleged onset date through the date of the ALJ’s decision.      The

ALJ found that Plaintiff suffers from severe impairments, but

determined that she was not disabled under the Act.

        At Step One of the sequential analysis the ALJ determined

that Plaintiff had not engaged in substantial gainful activity

since the application date of May 19, 2015. [R.P. at 22].       At

Step Two, the ALJ determined that Plaintiff’s severe impairments

were “a major depressive disorder, and a substance abuse

disorder, allegedly in remission.” [Id.].

        At Step Three the ALJ determined that Plaintiff did not

have an impairment that meets or is medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.     Specifically, noting that “when


                                   9
Plaintiff worked at treatment, her symptoms tended to be

controlled,” the ALJ found that Plaintiff’s impairments did not

met the severity set forth in paragraphs B or C in section 12.00

of Appendix 1.

     At Step Four, the ALJ determined as follows: that the

Plaintiff:

      “After careful consideration of the entire
      record, the undersigned finds that claimant has
      the residual functional capacity to perform
      medium    work,   but    with   the    following
      nonexertional limitations: she is limited to
      work involving only simple, routine tasks. She
      is limited to low stress jobs, defined as having
      only occasional decision making and only
      occasional changes in the work setting. She can
      do work which requires occasional judgment on
      the job. Finally, she can occasionally interact
      with co-workers and supervisors, and never
      interact with the public.

     [R.P. at 24]. In making this decision, the ALJ

considered “all symptoms to the extent to which these

symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence.” [R.P. at

25]. Significantly, the ALJ found that when Plaintiff

worked at treatment, “her symptoms tended to be controlled

and she made statements like ‘Everything is going well’ and

‘everything is good’ with ‘no concerns.’” [R.P. at

29](internal citations omitted).    Although the ALJ noted

that various medical providers had opined that Plaintiff

was disabled, the ALJ found Plaintiff’s “activities of

                               10
daily living entirely consistent with an ability to perform

unskilled, low stress work.”    home from work was merely a

‘preference.’” [R.P. at 30].

      At Step Five, based on testimony from a vocational

expert, the ALJ found that Plaintiff could perform a

variety of jobs that exist in significant numbers in the

national economy, such as a compression molding machine

tender, a bench press operator, or a bonder (semi-

conductors). [R.P. at 30-31].


IV.   DISCUSSION

      On appeal, Plaintiff argues that the ALJ’s disability

determination is not supported by substantial evidence because

the ALJ failed to adequately consider the restrictions imposed

by the mechanics of treatment and Plaintiff’s need for a

structured living environment.   Plaintiff also argues that the

ALJ failed to adequately explain her reasoning for rejecting the

evaluation by Dr. Smith, one of Plaintiff’s treating physicians.

This Court agrees with Plaintiff.

      First, Plaintiff argues that ALJ’s RFC determination failed

to consider whether Plaintiff’s living environment and treatment

program would allow her to engage in work on a “regular and

continuing basis.”   Indeed, as outlined in SSR 96-8, an RFC

assesses “an individual’s ability to do sustained work-related


                                 11
physical and mental activities in a work setting on a regular

and continuing basis.”   Notably, a “regular and continuing

basis” is defined as “8 hours a day, for 5 days a week, or an

equivalent work schedule.” See SSR 96-8.   Furthermore, the RFC

assessment must be based on all relevant evidence in the case

record, including “the effects of treatment, including

limitations or restrictions imposed by the mechanics of

treatment (e.g., frequency of treatment, duration, disruption to

routine, side effects of medication)” and the “need for a

structured living environment.” Id.

     In this case, the ALJ did not consider whether the nature

of Plaintiff’s living environment and treatment program would

allow her to work on a regular and continuing basis.      In the

ALJ’s opinion, she noted that Plaintiff’s medical records “show

a record of ongoing management and evaluation with exacerbations

and remissions in the claimant’s condition.” [R.P. at 29].     The

ALJ acknowledged that the “exacerbations tended to correlate

with not participating in treatment” and that her participation

in her treatment program “appear[s] to mitigate the effects of

her impairments.” [R.P. at 29-30].    Despite the ALJ’s

recognition that Plaintiff’s impairments are exacerbated without

consistent treatment, the ALJ never addressed whether Plaintiff

would be able to work while simultaneously attending her

treatment program for 3 days and up to 20 hours each week during

                                12
regular business hours.   Given that Plaintiff’s progress is

dependent on consistent attendance at her treatment program,

there may be a likelihood that entry into the workforce would

disrupt Plaintiff’s routine and contribute to a relapse.   The

ALJ, however, did not address this issue.

     The ALJ also erred by inferring that Plaintiff was able to

work based upon her progress in a highly structured living

environment.    Indeed, the ALJ found Plaintiff’s “activities of

daily living entirely consistent with an ability to perform

unskilled, low stress work.”   The ALJ observed that at

Providence House, Plaintiff “is independent in dressing, bathing

and grooming.   She does light cleaning and simple cooking.    She

gets along with people such as healthcare providers and

roommates.   She gets along with her caseworker, Ms. Ramirez, who

works with her and provides supportive services.   She is able to

actively participate in her treatment and make progress.” [R.P.

at 29-30].

     Notably, all of the ALJ’s observations that contributed to

the RFC determination were drawn from behavior exhibited in a

supported living environment or a treatment program.   “While

these observations may be generally accurate, a claimant's

ability to function within a structured hospital or treatment

setting is not necessarily indicative of his ability to carry

out basic work activities in a job setting on a regular and

                                 13
continuing basis.” Bennett v. Barnhart, 264 F. Supp. 2d 238, 255

(W.D. Pa. 2003).   Indeed, the Third Circuit has noted that for a

person suffering from a mental illness that is “marked by

anxiety, the work environment is completely different from home

or a mental health clinic.” Morales v. Apfel, 225 F.3d 310, 319

(3d Cir. 2000).    Therefore, without further explanation or

support, this Court cannot find that the ALJ’s RFC determination

is supported by substantial evidence based purely upon the

referenced daily activities in highly structured supportive

living and treatment environments.

     Second, Plaintiff argues that the ALJ improperly rejected

Dr. Lizbeth Smith’s opinion without sufficient explanation.    In

Morales, the Third Circuit held that “in choosing to reject the

treating physician's assessment, an ALJ may not make

‘speculative inferences from medical reports’ and may reject ‘a

treating physician's opinion outright only on the basis of

contradictory medical evidence’ and not due to his or her own

credibility judgments, speculation or lay opinion.” Morales, 225

F.3d at 317.   Furthermore, the “principle that an ALJ should not

substitute his lay opinion for the medical opinion of experts is

especially profound in a case involving a mental disability.”

Id. at 319.

     Here, the ALJ acknowledged Dr. Smith’s findings, but stated

that “these opinions carry little weight because they are not

                                 14
consistent with the preponderance of the evidence.” [R.P. at

27].   Rather than citing to contradictory medical evidence, the

ALJ supported her conclusion by referencing Plaintiff’s daily

activities at Providence House and statements Plaintiff made at

appointments in September and October 2016 that “everything is

going well” and “everything is good” with “no concerns.” [Id.]

As previously noted, the ALJ erred in making inferences about

Plaintiff’s ability to work based purely upon activities in a

highly structured living and treatment environment.

Furthermore, a review of Plaintiff’s medical record in its

entirety demonstrates that the referenced quotes, cited multiple

times in the ALJ’s opinion, are taken out of context and fail to

accurately capture Plaintiff’s wellbeing.   By October 17, 2016,

only a few weeks after Plaintiff made these statements, Dr.

Smith reported that Plaintiff “present[ed] today with low self

worth, low self-esteem, and battered woman syndrome at the hands

of her mother” and that Plaintiff “reports sometimes at night

she hears voices but cannot make out what they’re saying.” [R.P.

at 555].   Dr. Smith also observed that Plaintiff “has childlike

presentation, despite her being age 48 and denying any history

of developmental delays.” [Id.].

       As the ALJ’s opinion appears to be based upon out-of-

context quotes and improper inferences drawn from Plaintiff’s

progress in a highly structured environment, this Court finds

                                 15
that the ALJ’s decision to reject Dr. Smith’s RFC determination

was not supported by substantial evidence.   Although this Court

finds that the ALJ’s opinion did not provide an adequate

explanation for rejecting Dr. Smith’s conclusions, the Court

does not express an opinion as to whether the ALJ must adopt the

findings from Dr. Smith’s RFC evaluation.    On remand, the ALJ

must address this issue, as well as consider the impact of

Plaintiff’s structured living environment and treatment program

on her ability to work on a regular and continuing basis,

pursuant to SSR 98-6.   The ALJ may reach the same conclusion on

remand, but the appropriate analysis must be performed.


V.   CONCLUSION

     For the reasons set forth above, the Court will VACATE the

ALJ’s decision and REMAND for proceedings consistent with this

Opinion.   An appropriate Order shall issue on this date.



DATED: May 31, 2019



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     UNITED STATES DISTRICT JUDGE




                                16
